DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with GREG TUROCY (attorney of record) on 09/16/21.

The application has been amended as follows:

Claim 3 will now read as:
The method of producing the dummy cell according to claim 2, wherein the pair of plates comprise a lower plate disposed on a lower side and an upper plate having a frame shape and disposed on an upper side, in an upper/lower direction; and
is provided for the upper plate and is brought into contact with the outer peripheral end surface of the dummy resin frame member, heat and pressure are applied to the dummy stack body.

Claim 8 will now read as:
The method of producing the dummy cell according to claim 1, wherein the dummy resin frame member has a rectangular shape,
in the joining step, in a state where a plurality of limitation projections provided at a distance from each other along an outer periphery of the dummy resin frame member are brought into contact with the outer peripheral end surface of the dummy resin frame member, respectively, heat and pressure are applied to the dummy stack body; and
a limitation projection provided along a long sidea limitation projection provided along another 

Claim 9 will now read as:
An apparatus for producing a dummy cell provided at least at one end of a power generation cell stack body of a fuel cell stack in a stacking direction,
the fuel cell stack comprising:
the power generation cell stack body including a plurality of power generation cells stacked in the stacking direction, the power generation cells each comprising a membrane electrode assembly including an electrolyte membrane and electrodes provided on both sides of the electrolyte membrane, the electrodes each having a gas diffusion layer of an electrically conductive porous body, and a resin frame member provided around an outer periphery of the membrane electrode assembly,

a lower plate where a dummy stack body is placed, the dummy stack body including a dummy structural body and a dummy resin frame member stacked around an outer periphery of the dummy structural body in a state where an adhesive is interposed between the dummy structural body and the dummy resin frame member, the dummy structural body including a plurality of stacked electrically conductive bodies;
a frame shaped upper plate, an outer peripheral portion of the dummy resin frame member being held between the lower plate and the upper plate; and
a limitation projection configured to contact an outer peripheral end surface of the dummy resin frame member held between the lower plate and the upper plate to limit outward deformation of the dummy resin frame member, at a time of applying heat and pressure to a portion of the dummy stack body where at least the adhesive is present by a heating and pressing mechanism, to harden the adhesive.


Allowable Subject Matter

Claims 1-11 are allowed.
 
The following is an examiner’s statement of reasons for allowance:

The closest prior art references relevant to at least independent Claims 1, 9 are Nakanishi et al. (US 2009/0042075) and Katsuno et al. (US 2015/0064600).


Katsuno teaches a fuel cell assembly and an apparatus for producing a fuel cell assembly (Abstract). As illustrated in Figures 4-5, Katsuno teaches that that apparatus comprises a pressing jig (62) which applies heat and pressure to resin frame (52) of a fuel cell assembly in order to limit outward deformation of a projection (62) formed on outer surface of the resin frame, wherein a pressing surface of the pressing jig presses the outer surface of the projection ([0103]-[0106]). Katsuno teaches that the resin frame and a surface of a membrane electrode assembly of the fuel cell assembly may be adhered to one another via an adhesive positioned along a surface of a recess (30) of the resin frame ([0086]).  

However (and with respect to at least independent Claims 1, 9), Nakanishi neither teaches nor suggests a particular method of manufacturing the dummy units, let alone a method comprising a dummy structural body forming step as instantly claimed, or a joining step of joining components of a dummy stack body together as instantly claimed. Furthermore, and because Nakanishi does not explicitly teach said joining step, Nakanishi neither teaches nor suggests manufacturing the dummy units while utilizing a limitation projection as instantly claimed. Finally, Nakanishi neither teaches nor suggests a specific apparatus for producing a dummy cell as instantly claimed, let alone an apparatus comprising 
Furthermore (and with respect to at least independent Claims 1, 9), Katsuno neither teaches nor suggests a fuel cell assembly which comprises dummy units therein, let alone a method comprising a dummy structural body forming step as instantly claimed, or a joining step of joining components of a dummy stack body together as instantly claimed. Furthermore, while the pressing surface of Katsuno’s apparatus may function in a manner similar to that of a “limitation projection” (i.e. limits outward deformation of a projection formed on an outer surface of a resin frame), Katsuno’s apparatus is specifically designed for producing a power generation component (e.g. a membrane electrode assembly) as opposed to producing a dummy cell placed between upper/lower plates as instantly claimed. Finally, said pressing surface of said apparatus is neither constructed nor configured to operate in the instantly claimed manner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/              Examiner, Art Unit 1729